Exhibit 10.4


INDEMNIFICATION AGREEMENT

 
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the 17 day of
June, 2013, by and between Augme Technologies, Inc., a Delaware corporation (the
“Corporation”), and Michael A. Brochu (“Indemnitee”), a director and/or officer
of the Corporation.
 
RECITALS
 
A. It is essential to the Corporation to retain and attract as directors and
officers of the Corporation the most capable persons available.
 
B. Both the Corporation and Indemnitee recognize the increased risk of
litigation and other claims currently being asserted against directors and
officers of corporations generally.
 
C. The Amended and Restated Certificate of Incorporation (the "Certificate of
Incorporation") and Bylaws of the Corporation require the Corporation to
indemnify and advance expenses to its directors and officers to the fullest
extent permitted under Delaware law, and Indemnitee will serve or has been
serving and continues to serve as a director and/or officer of the Corporation
in part in reliance on the Corporation’s Certificate of Incorporation and
Bylaws.
 
D. In recognition of Indemnitee’s need for (i) substantial protection against
personal liability based on Indemnitee’s reliance on the aforesaid Certificate
of Incorporation and Bylaws, (ii) specific contractual assurance that the
protection promised by the Certificate of Incorporation and Bylaws will be
available to Indemnitee (regardless of, among other things, any amendment to or
revocation of the Certificate of Incorporation and Bylaws or any change in the
composition of the Corporation’s Board of Directors or acquisition transaction
relating to the Corporation), and (iii) an inducement to provide effective
services to the Corporation as a director and/or officer, the Corporation wishes
to provide in this Agreement for the indemnification of and the advancing of
expenses to Indemnitee to the fullest extent (whether partial or complete)
permitted under Delaware law and as set forth in this Agreement, and, to the
extent insurance is maintained, to provide for the continued coverage of
Indemnitee under the Corporation’s directors’ and officers’ liability insurance
policies.
 
AGREEMENTS
 
NOW, THEREFORE, the Corporation and Indemnitee do hereby agree as follows:
 
1. Agreement to Serve.  Indemnitee agrees to serve or continue to serve as a
director and/or an officer of the Corporation for so long as he is duly elected
or appointed or until such time as he tenders his resignation in writing.
 
2. Definitions.  As used in this Agreement:
 
(a)           “Change of Control” means the occurrence of any of the following
events after the date of this Agreement:
 
(i)           A change in the composition of the Board of Directors of the
Corporation, as a result of which fewer than a majority of the incumbent
directors are directors who either (1) had been directors of the Corporation 12
months prior to such change or (2) were elected, or nominated for election, to
the Board of Directors with the affirmative votes of at least a majority of the
directors who had been directors of the Corporation 12 months prior to such
change and who were still in office at the time of the election or nomination;
or

 
-1-

--------------------------------------------------------------------------------

 
 
(ii)           Any “person” (as such term is used in section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) through the acquisition or
aggregation of securities is or becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing 40% or more of the
combined voting power of the Corporation’s then outstanding securities
ordinarily (and apart from rights accruing under special circumstances) having
the right to vote at elections of directors (the “Capital Stock”).
 
(b)           “Disinterested Director” means a director of the Corporation who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.
 
(c)           The term “Expenses” shall include, without limitation, expenses,
costs and obligations, paid or incurred, of investigations, judicial or
administrative proceedings or appeals, amounts paid in settlement by or on
behalf of Indemnitee, reasonable attorneys' fees and disbursements and any
expenses reasonably and actually incurred in establishing a right to
indemnification under Section 8 of this Agreement including, without limitation,
those incurred in investigating, defending, being a witness in or participating
in (including on appeal), or preparing to defend with respect to any claim,
issue or matter relating thereto or in connection therewith, but shall not
include the amount of judgments, fines or penalties against Indemnitee.
 
(d)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past 5 years has been, retained to represent: (i) the Corporation or
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Corporation or Indemnitee in an action to determine Indemnitee’s
rights under this Agreement.
 
(e)           The term “Proceeding” shall include any threatened, pending or
completed action, suit, internal or external investigation or proceeding, and
any appeal thereof, whether brought by or in the right of the Corporation or
otherwise and whether civil, criminal, administrative or investigative, and/or
any inquiry or investigation, in which Indemnitee may be or may have been
involved as a party or otherwise, by reason of the fact that Indemnitee is or
was a director or officer of the Corporation, by reason of any action taken by
him or of any inaction on his part while acting as a director or officer, or by
reason of the fact that he is or was serving at the request of the Corporation
as a director, officer, employee or agent of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise; in each
case whether or not he is acting or serving in any such capacity at the time any
liability or expense is incurred for which indemnification or reimbursement can
be provided under this Agreement.
 
(f)           References to “other enterprise” shall include employee benefit
plans; references to "fines" shall include any excise tax assessed with respect
to any employee benefit plan; references to "serving at the request of the
Corporation" shall include any service as a director, officer, employee or agent
of the Corporation or its subsidiaries which imposes duties on, or involves
services by, such director, officer, employee, or agent with respect to an
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner he reasonably believed to be in the interests of
the participants and beneficiaries of an employee benefit plan shall be deemed
to have acted in a manner “not opposed to the best interests of the Corporation”
as referred to in this Agreement.
 
3. Indemnity in Third-Party Proceedings.  The Corporation shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is
a party to or threatened to be made a party to any Proceeding (other than a
Proceeding by or in the right of the Corporation to procure a judgment in its
favor) by reason of the fact that Indemnitee is or was a director or officer of
the Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee, or agent of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise, against all
Expenses, judgments, fines and penalties actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of such Proceeding, but
only if he acted in good faith and in a manner which he reasonably believed to
be in the best interests of the Corporation, or, in the case of a criminal
action or proceeding, in addition, had no reasonable cause to believe that his
conduct was unlawful.
 
 
-2-

--------------------------------------------------------------------------------

 
 
4. Indemnitee in Proceedings by or in the Right of the Corporation.  The
Corporation shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is a party to or threatened to be made a party to any
Proceeding by or in the right of the Corporation to procure a judgment in its
favor by reason of the fact that Indemnitee is or was a director or officer of
the Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee, or agent of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise, against all
Expenses actually and reasonably incurred by Indemnitee in connection with the
defense or settlement of such Proceeding, but only if he acted in good faith and
in a manner which he reasonably believed to be in the best interests of the
Corporation, except that no indemnification for Expenses shall be made under
this Section 4 in respect of any Proceeding as to which Indemnitee shall have
been adjudged to be liable to the Corporation, unless and only to the extent
that any court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability, but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses as such court shall deem proper.  Notwithstanding
the foregoing, Indemnitee shall have no right to indemnification for Expenses
and the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended.
 
5. Intentionally omitted.
 
6. Indemnification of Expenses of Successful Party.  Notwithstanding any other
provision of this Agreement whatsoever, to the extent that Indemnitee has been
successful on the merits or otherwise (including a settlement) in defense of any
Proceeding or in defense of any claim, issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses reasonably and actually incurred in connection therewith.
 
7. Advances of Expenses.  The Corporation shall advance all reasonable Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding
within  20 days after the receipt by the Corporation of a statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding.  Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses.
 
8. Procedure for Determination of Entitlement to Indemnification.
 
(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification.  The Secretary of the Corporation shall, promptly
upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification.
 
(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 8(a) hereof, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (i) if a Change of Control (as defined in Section 2) shall have occurred,
by Independent Counsel (as defined in Section 2) (unless Indemnitee shall
request that such determination be made by the Board of Directors or the
stockholders, in which case by the person or persons or in the manner provided
for in clauses (ii) or (iii) of this Section 8(b)) in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee; (ii) if a
Change of Control shall not have occurred, (A) by the Board of Directors by a
majority vote of a quorum consisting of Disinterested Directors (as defined in
Section 2), or (B) if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, such quorum of
Disinterested Directors so directs, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee or
(C) by the stockholders of the Corporation; or (iii) as provided in Section 9(b)
of this Agreement; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within 20 days after such
determination.  Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or expenses (including reasonable attorney’s fees and disbursements)
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Corporation (irrespective of the
determination as to Indemnitee’s entitlement to indemnification), and the
Corporation hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 
-3-

--------------------------------------------------------------------------------

 
 
(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) hereof, the Independent
Counsel shall be selected as provided in this Section 8(c).  If a Change of
Control shall not have occurred, the Independent Counsel shall be selected by
the Board of Directors, and the Corporation shall give written notice to
Indemnitee advising him of the identity of the Independent Counsel so
selected.  If a Change of Control shall have occurred, the Independent Counsel
shall be selected by Indemnitee (unless Indemnitee shall request that such
selection be made by the Board of Directors, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the
Corporation advising it of the identity of the Independent Counsel so
selected.  In either event, the Indemnitee or the Corporation, as the case may
be, may, within 7 days after such written notice of selection shall have been
given, deliver to the Corporation or to Indemnitee, as the case may be, a
written objection to such selection.  Such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion.   If such written objection is made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until a court has
determined that such objection is without merit.  If, within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 8(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Corporation or Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which shall have been made by the Corporation or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
an objection is so resolved or the person so appointed shall act as Independent
Counsel under Section 8(b) hereof.  The Corporation shall pay any and all
reasonable fees and expenses of Independent Counsel incurred by such Independent
Counsel in connection with acting pursuant to Section 8(b) hereof, and the
Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 8(c), regardless of the manner in which such
Independent Counsel was selected or appointed.  Upon the due commencement of any
judicial proceeding pursuant to Section 11(a)(iii) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
 
9. Presumptions and Effect of Certain Proceedings.
 
(a) If a Change of Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, the person or persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 8(a) of this Agreement, and the
Corporation shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.
 
(b) If the person, persons or entity empowered or selected under Section 8 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within 60 days after receipt by the
Corporation of the request therefor, the requisite determination of entitlement
to indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional 30 days, if the person, persons or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 9(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 8(b) of this Agreement and if (A) within 15
days after receipt by the Corporation of the request for such determination the
Board of Directors has resolved to submit such determination to the stockholders
for their consideration at an annual meeting thereof to be held within 75 days
after such receipt and such determination is made thereat, or (B) a special
meeting of stockholders is called within 15 days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within 60 days after having been so called and such determination is made
thereat; or (ii) if the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) of this Agreement.

 
-4-

--------------------------------------------------------------------------------

 
 
(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Corporation or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.
 
10.           Notification and Defense of Claim.  Promptly after receipt by
Indemnitee of notice of the commencement of any Proceeding, Indemnitee will, if
a claim in respect thereof is to be made against the Corporation under this
Agreement, notify the Corporation of the commencement thereof; but the omission
so to notify the Corporation will not relieve it from any liability which it may
have to Indemnitee otherwise than under this Agreement.  With respect to any
Proceeding as to which Indemnitee notifies the Corporation of the commencement
thereof:
 
(a)           the Corporation will be entitled to participate therein at its own
expense;
 
(b)           Except as otherwise provided below, to the extent that it may
wish, the Corporation jointly with any other indemnifying party similarly
notified will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee.  After notice from the Corporation to Indemnitee of
its election to assume the defense thereof, the Corporation will not be liable
to Indemnitee under this Agreement for any Expenses subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below.  Indemnitee shall have the right
to employ his or her own counsel in such Proceeding, but the Expenses associated
with the employment of such counsel incurred after notice from the Corporation
of its assumption of the defense thereof shall be at the expense of Indemnitee
unless (i) the employment of counsel by Indemnitee has been authorized by the
Corporation, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Corporation and Indemnitee in the conduct of
the defense of such Proceeding or (iii) the Corporation shall not in fact have
employed counsel to assume the defense of such Proceeding, in each of which
cases the Expenses of Indemnitee’s separate counsel shall be at the expense of
the Corporation.  The Corporation shall not be entitled to assume the defense of
any Proceeding brought by or on behalf of Corporation or as to which Indemnitee
shall have made the conclusion provided for in (ii) above; and
 
(c)           Provided there has been no Change of Control, the Corporation
shall not be liable to indemnify Indemnitee under this Agreement for any amounts
paid in settlement of any Proceeding effected without its written consent, which
consent shall not be unreasonably withheld.  The Corporation shall be permitted
to settle any Proceeding except that it shall not settle any Proceeding in any
manner that would impose any penalty, out-of-pocket liability, or limitation on
Indemnitee without Indemnitee’s written consent.
 
11.           Remedies of Indemnitee.
 
(a)           In the event that (i) a determination is made pursuant to Section
8 of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 7 of this Agreement, (iii) the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 8(b) of
this Agreement and such determination shall not have been made and delivered in
a written opinion within 90 days after receipt by the Corporation of the request
for indemnification, or (iv) payment of indemnification is not made within 20
days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 8 or 9 of this Agreement, Indemnitee shall be entitled to an
adjudication in an appropriate court of the State of Delaware, or in any other
court of competent jurisdiction, of his entitlement to such indemnification of
advancement of Expenses.
 
(b)           In the event that a determination shall have been made pursuant to
Section 8 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding commenced pursuant to this Section 11 shall be conducted
in all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination.  If a Change of Control
shall have occurred, in any judicial proceeding commenced pursuant to this
Section 10 the Corporation shall have the burden of proving that Indemnitee is
not entitled to indemnification or advancement of Expenses, as the case may be.

 
-5-

--------------------------------------------------------------------------------

 
 
(c)           If a determination shall have been made or deemed to have been
made pursuant to Section 8 or 9 of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding commenced pursuant to this Section 11, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law.
 
(d) The Corporation shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 11 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Corporation is bound by all the provisions of this
Agreement.
 
(e) In the event that Indemnitee, pursuant to this Section 11, seeks a judicial
adjudication to enforce his rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall be entitled to recover from the Corporation,
and shall be indemnified by the Corporation against, any and all expenses (of
the types describe in the definition of Expenses in Section 2 of this Agreement)
actually and reasonably incurred by him in such judicial adjudication, but only
if he prevails therein.  If it shall be determined in said judicial adjudication
that Indemnitee is entitled to receive part but not all of the indemnification
or advancement or expenses sought, the expenses incurred by Indemnitee in
connection with judicial adjudication shall be appropriately prorated.
 
12.           Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
 
(a)           Notwithstanding any other provision of this Agreement, the
Corporation hereby agrees to indemnify the Indemnitee to the full extent
permitted by law, whether or not such indemnification is specifically authorized
by the other provisions of this Agreement, the Corporation's Certificate of
Incorporation, the Bylaws, or by statute.  In the event of any changes, after
the date of this Agreement, in any applicable law, statute, or rule that expand
the right of a Delaware corporation to indemnify a member of its board of
directors or any officer, such changes shall be, ipso facto, within the purview
of Indemnitee's rights, and the Corporation's obligations, under this
Agreement.  In the event of any changes in any applicable law, statute, or rule
that narrow the right of a Delaware corporation to indemnify a member of its
board of directors or any officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties' rights and obligations
hereunder.
 
(b)           The indemnification provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under the
Certificate of Incorporation, the Bylaws, any agreement, any vote of
stockholders or disinterested directors, the laws of the State of Delaware, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding such office.
 
(c)           To the extent that the Corporation maintains an insurance policy
or policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the Corporation or of any other corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan or other enterprise which such person serves at the request of the
Corporation, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies.
 
(d)           In the event of any payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Corporation to bring suit to enforce such rights.
 
(e)           The Corporation shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
 
 
-6-

--------------------------------------------------------------------------------

 


13.           Duration of Agreement.  This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee shall
have ceased to serve as a director, or (b) the final termination of all pending
Proceedings in respect of which Indemnitee is granted rights of indemnification
or advancement of Expenses hereunder and of any proceeding commenced by
Indemnitee pursuant to Section 11 of this Agreement relating thereto.
 
14.           Exception to Right of Indemnification or Advancement of
Expenses.  Notwithstanding any other provision of this Agreement, Indemnitee
shall not be entitled to indemnification or advancement of Expenses under this
Agreement with respect to any Proceeding, or any claim therein, brought or made
by him against the Corporation.
 
15.           Partial Indemnification.  If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the Expenses, judgments, fines or penalties actually and reasonably
incurred by him in the investigation, defense, appeal or settlement of any
Proceeding, but not, however, for the total amount thereof, the Corporation
shall nevertheless indemnify Indemnitee for the portion of such Expenses,
judgments, fines or penalties to which Indemnitee is entitled.  Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all claims, issues or matters relating in whole or in part to an indemnifiable
event, occurrence or matter hereunder, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection with
such defenses.
 
16.           Effect of Federal Law.  Both the Corporation and the Indemnitee
acknowledge that in certain instances, federal law will override Delaware law
and prohibit the Corporation from indemnifying its officers and directors.  For
example, the Corporation and Indemnitee acknowledge that the Securities and
Exchange Commission has taken the position that indemnification is not
permissible for liabilities arising under certain federal securities law, and
federal law prohibits indemnification for certain violations of the Employee
Retirement Income Security Act of 1974, as amended.
 
17.           Saving Clause.  Nothing in this Agreement is intended to require
or shall be construed as requiring the Corporation to do or fail to do any act
in violation of applicable law.  The provisions of this Agreement (including any
provision within a single section, paragraph or sentence) shall be severable in
accordance with this Section 17.  If this Agreement or any portion thereof shall
be invalidated on any ground by any court of competent jurisdiction, the
Corporation shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines and penalties with respect to any Proceeding to the full extent permitted
by any applicable portion of this Agreement that shall not have been invalidated
or by any other applicable law, and this Agreement shall remain enforceable to
the fullest extent permitted by law.
 
18.           Notice.  All notices, request, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed.
 
       (a)       If to Indemnitee, to:
 
               Michael A. Brochu
 
       (b)       If to the Corporation to:
 
               Augme Technologies, Inc.
               350 7th Avenue, 2nd Floor
               New York, New York 10001
               Attn:  Chief Executive Officer
 
or such address as may have been furnished to Indemnitee by the Corporation or
to the Corporation by Indemnitee, as the case may be.

 
-7-

--------------------------------------------------------------------------------

 
 
19.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute the original.
 
20.           Applicable Law.  This Agreement shall be governed by and construed
in accordance with the substantive laws of the State of Delaware without giving
effect to its rules of conflicts of laws.
 
21.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns (including any direct or indirect successors by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Corporation), spouses, heirs, and personal and legal
representatives.
 
22.           Subsequent Instruments and Acts.  The parties hereto agree that
they will execute any further instrument and perform any acts that may become
necessary from time to time to carry out the terms of this Agreement.
 
23.           Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 
24.           Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other documents relating to any Proceeding
or matter which may be subject to Indemnification or advancement of Expenses
covered hereunder.
 
25.           Miscellaneous.  Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.
 
IN WITNESS WHEREOF, the parties hereby have caused this Agreement to be duly
executed and signed as of the day and year first above written.
 
Augme Technologies, Inc.,
a Delaware corporation





By:/s/ Todd E.
Wilson                                                                
     Todd E. Wilson
     Chairman


INDEMNITEE:



     /s/ Michael A.
Brochu                                                                
     Michael A. Brochu